DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the                                      - virtual impedance value, XP, located at a node between the generator or absorber and the converter as disclosed in claim 1; and                                                                                       - the virtual impedance value XG, located at a node between the grid terminal and the grid converter control;                                                                                                                                    must be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 11, 13, 14, 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 11, 14, it is disclose that the virtual impedances XP and XG are located between physical components like a generator and a converter.  It is not clear how virtual components (software) could be physically located between a generator and a converter.  Moreover, having a node between a grid terminal and a converter control seem to encompass all or any of the system since the grid can be considered the output and any part before the grid output involves part of the converter controls.  It seems that any node or all of the nodes read on such unclear and broad terminology.
It is also not clear how a virtual value (software) would be located “at a node”. 
Claims 3 – 10, 13, 16 – 20 are rejected due to their dependency on claims 1, 11, 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, 6, 10, 11, 13, 14, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (CN 110112900) in view of Xie et al (CN 108683198 A).
Chen et al discloses, regarding,
Claim 1, a method for providing grid-forming control of an inverter- based resource connected to an electrical grid, the method comprising: providing the inverter-based resource, the inverter-based resource comprising: a generator or absorber of electrical power (see Fig. 1), a physical converter, a grid-forming terminal [paragraph 0024], and grid-forming converter controls; providing, via a processor, a virtual impedance value, XG, (see virtual impedance either ZO and/or Z1) a node between the grid- forming terminal and the grid-forming converter controls , Xp and XG, 

However, Chen does disclose having a virtual impedance value, Xp, at a node between the generator or absorber of electrical power and the physical converter.

Having such value seem to involve common engineering skill since it just requires using a value between a generator and a converter (e.g. via a voltage/current sensor being located at the output of the generator).
For example, Xie et al, teaches a method for providing a grid control of an inverter connected to a grid (see abstract) having a generator being connected to a physical converter (see Fig. 1) and further discloses providing via a processor, a virtual impedance value XG a node between the generator/absorber and the converter (see Fig. 1; paragraphs 0022, 0087, 0092, 0079).
Moreover, Xie et al teaches also obtaining an impedance value Xp which is located at a node between the generator/absorber (e.g. resistor or virtual resistor) and the converter (see Fig. 1, 3; paragraphs 0042, 0024, 0096, 0087, 0092, 0101, 0102) and the current feedback signals are used for the converter (see Fig. 1).

Xie et al further discloses, regarding, 

Claim 3, the one or more voltage or current signals for the , Xp, comprise at least one of a virtual 2 of 10ATTORNEY DOCKET NO.: voltage magnitude or a virtual voltage angle of the generator or absorber of electrical power (see paragraphs 0034, 0033) 

Claims 4, 17, determining the control signal for the inverter-based resource as a function of the voltage drop across the , Xp, command comprising a virtual voltage magnitude command, [[the]] a virtual voltage angle command, and a [the]] voltage drop (see Figs. 1, 3).


Claim 6, one virtual impedance value comprises the virtual impedance value XG, and wherein the one or more voltage or current signals comprises, at least, a physical voltage feedback signal (see Fig. 1).

Claims 10, 13, the inverter-based resource comprises at least one of a wind turbine power system, a solar inverter, an energy storage system, a STATCOM, or a hydro-power system (see abstract).

Claim 16, determining a voltage drop across the , Xp and XG, 

Regarding claim 11, Chen discloses,

A method for providing grid-forming control of an inverter- based resource connected to an electrical grid, the method comprising: providing the inverter-based resource, the inverter-based resource comprising: a generator or absorber of electrical power, a physical converter, a grid-forming terminal, and grid-forming converter controls; so as to tune at least one of an active power output of the inverter-based resource for changes in an angle for a network outside of the inverter-based resource or (the rest of the claim does not need to be met by the prior art due to the optional claim language) a grid angle estimation through a phase-locked loop of the inverter- based resource for changes in the active power output of the inverter-based resource (see English translated document, paragraphs 0011 – 0016, 0034, 0037 & 0054,0055, 0041; Fig. 1).  

However, Chen does not disclose using an impedance value at a node between certain components.

On the other hand, Xie et al discloses, providing, via a processor, a virtual impedance value, Xp, at a node between the generator or absorber of electrical power and the physical converter a virtual impedance value, XG, at a node between the grid- forming terminal and the grid-forming converter controls , Xp and XG, into one or more control signals for the inverter-based resource (see Figs 1, 3; paragraphs 0022, 0023, 0092, 0096, 0087, 0079, 00101, 0102).  Moreover, a phase-locked loop control is used (paragraph 0058).

Regarding claim 14, Chen discloses,

a system for providing grid-forming control of an inverter- based resource connected to an electrical grid, the system comprising: the inverter-based resource, the inverter-based resource comprising: a generator or absorber of electrical power, a physical converter, a grid-forming terminal, and grid-forming converter controls, and; a controller comprising at least one processor, the at least one processor configured to perform a plurality of operations, the plurality of operations comprising: 5 of 10ATTORNEY DOCKET NO.: so as to tune at least one of an active power output of the inverter-based resource for changes in an angle for a network outside of the inverter-based resource or (the rest of the claim does not need to be met by the prior art due to the optional claim language) a grid angle estimation through a phase-locked loop of the inverter-based resource for changes in the active power output of the inverter- based resource (see English translated document, paragraphs 0011 – 0016, 0034, 0037 & 0054,0055, 0041; Fig. 1).  

However, Chen does not disclose using an impedance value at a node between certain components.

On the other hand, Xie et al discloses providing, via a processor, a virtual impedance value, Xp, at a node between the generator or absorber of electrical power and the physical converter a virtual impedance value, XG, at a node between the grid-forming terminal and the grid-forming converter controls , Xp and XG, into one or more control signals for the inverter-based resource (see Figs 1, 3; paragraphs 0022, 0023, 0092, 0096, 0087, 0079, 00101, 0102).  Moreover, a phase-locked loop control is used (paragraph 0058).

It would have been obvious before the effective filing date of the claimed invention to design the system/method as disclosed by Chen and to modify the invention pertaining to the limitations disclosed by Xie et al for the purpose of improving the system stability and frequency support of a double-fed wind generator.






Claim(s) 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Xie et al as applied to claims 1, 6, 11, 14, 16, 17 above, and further in view of Feng (CN 106953365 A).

The combined method/system discloses all of the elements above.  However, the combined method/system does not disclose the elements below.
On the other hand, Feng discloses, regarding, 

Claims 7, 18, determining the control signal for the inverter-based resource as a function of the voltage drop across the , XG, function of the physical voltage feedback signal and the voltage drop (see Figs 1, 2).

It would have been obvious before the effective filing date of the claimed invention to design the combined system/method as disclosed above and to modify the invention pertaining to the limitations disclosed by Feng et al for the purpose of reducing voltage deviation and increasing the quality of output energy of the inverter.

Allowable Subject Matter
Claims 5, 8, 9, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112, 2nd rejection noted above.

Response to Arguments
Applicant's arguments filed 05/04/22 have been fully considered but are moot in view of new grounds of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
August 17, 2022